Turley, J.
delivered the opinion of the court.
This is a bill to enjoin the collection of a judgment obtained by defendant against the complainant, for the hire of a negro man, upon the alleged ground, that the negro was addicted to stealing, which information was not communicated at the time of the hiring: that during the period for which he was hired by the complainant, he stole from him a large amount of property, more than sufficient to cover the amount of his hire; and claims relieffrom the judgment, upon the ground offraudin not making the disclosure of his stealing propensities at the time of the hiring.
*399Proof is taken, which shows that the negro had been hired to Yeatman & Co. previously, and had stolen from them. It leaves it uncertain, whether defendant knew of it; but that possibly her agent did.
The bill was dismissed upon two grounds:
1st. Because the jurisdiction was doubtful.
2d. Because the fact of the fraud was doubtful.
We are satisfied, the decree is right. Upon the first point, perhaps, weaker in expression, than it ought to have been.. For we cannot see upon what ground a moral defect should be disclosed in the hire or sale of a slave, more than a vicious habit in a horse, or other animal, unless the contract be made’ especially with a view to such quality.
We know of no authority or principle sustaining the position contended for by the complainant.
The decree of the Chancellor, will, therefore, be affirmed.